                                                                                             DISTRICT OF OREGON
                                                                                                  FILED
                                                                                                  July 18, 2019
                                                                                          Clerk, U.S. Bankruptcy Court



  Below is an order of the court.

  Note the court's change by interlineation in red in paragraph 1 on page 6.




                                                                            _______________________________________
                                                                                       DAVID W. HERCHER
                                                                                      U.S. Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF OREGON

In re                                                          Case No. 19-32600-dwh11
                                                               LEAD CASE
Wall to Wall Tile & Stone, LLC (TIN 9732),
Wall to Wall Tile & Stone-Oregon LLC                           (Jointly Administered with Case
(TIN 1863), and Wall to Wall Tile & Stone-                     Nos. 19-32599-dwh11 and
Idaho LLC (TIN 9431),                                          19-32603-dwh11)

                        Debtors.                               ORDER AUTHORIZING INTERIM
                                                               USE OF CASH COLLATERAL

                 THIS MATTER having come before this Court upon Debtors’ Motions for

Authority to Use Cash Collateral (the “Motion”) [Case No. 19-32600-dwh11 ECF No. 14; Case

No. 19-32599-dwh11 ECF No. 15; Case No. 19-32603-dwh11 ECF No. 14] seeking interim

authority to use cash collateral. The Court, having reviewed the files and records herein, and

having considered the presentations of counsel, finds and concludes the following:

        A.       On July 16, 2019 (the “Petition Date”), Debtors filed voluntary petitions for relief

pursuant to Chapter 11 of Title 11 of the United States Code.

        B.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

a “core” proceeding within the meaning of 28 U.S.C. § 157(b)(2)(M), among other provisions,

Page 1 of 10 -    ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL

                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                       Case 19-32600-dwh11                Doc 30            Filed 07/18/19
and the Court has authority to enter this Order pursuant to 11 U.S.C. §§ 363 and 105, among

other sections.

       C.         On or about August 21, 2018, Wells Fargo Bank, National Association

(hereinafter referred to as “Wells Fargo”) extended a revolving line of credit (the “Wells Fargo

Line of Credit”) to Debtors, evidenced, in part, by that certain Credit Agreement dated as of

August 21, 2018, in the stated principal amount of $8,000,000 (the “Credit Agreement”), plus

accrued interest at a fluctuating per annum rate of 1.70% above daily one-month LIBOR, as

provided by that certain Revolving Line of Credit Note executed by Debtors in favor of Wells

Fargo and dated as of August 21, 2018 (the “Note”).

       D.         Debtors’ obligations under the Wells Fargo Line of Credit are secured by a

security interest in and to all of Debtors’ presently owned and thereafter acquired inventory,

accounts, general intangibles, rights to payment, and equipment, together with all proceeds of the

foregoing (as more fully described in a Security Agreement: Business Assets dated as of

August 21, 2018, the “Wells Fargo Collateral”).

       E.         Wells Fargo filed a UCC-1 financing statement with the Washington Department

of Licensing on August 31, 2018, under file number 2018-243-0348-7, naming Wall to Wall

Tile & Stone LLC as the debtor with respect to the following described collateral:

                  All accounts, chattel paper, instruments, documents, general
                  intangibles and other rights to payment of every kind now or at any
                  time hereafter arising out of the business of Debtors, and all goods
                  returned by or repossessed from Debtors’ customers; all inventory,
                  raw materials, component parts, work in process and/or materials
                  now or at any time hereafter used or consumed in Debtors’
                  business, and all warehouse receipts, bills of lading and other
                  documents evidencing goods now owned or hereafter acquired by
                  Debtors, and all goods covered thereby, including all accessions,
                  additions and improvements thereto and products thereof,
                  wherever located, whether in the possession of Debtors or any
                  warehouseman, bailee or any other person, or in process of
                  delivery, and all goods, tools, machinery, furnishings, furniture and
                  other equipment of Debtors now owned or hereafter acquired,
                  wherever located, and all proceeds of any of the foregoing,
                  whether arising from the sale, lease or other use or disposition
                  thereof, including without limitation, all rights to payment with
Page 2 of 10 -     ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL

                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                        Case 19-32600-dwh11                Doc 30            Filed 07/18/19
                 respect to any insurance, including returned premiums, or any
                 cause of action relating to any of the foregoing, all proceeds of any
                 of the foregoing, whether arising from the sale, lease or other use
                 or disposition thereof, including without limitation, all rights to
                 payment with respect to any insurance, including returned
                 premiums, or any cause of action relating to any of the foregoing.
Wells Fargo also filed a UCC-1 financing statement with the Oregon Secretary of State on

September 4, 2018, under file number 91660781, naming Wall to Wall Tile & Stone-Oregon

LLC as the debtor, with the same collateral description. Wells Fargo also filed a UCC-1

financing statement with the Idaho Secretary of State on August 30, 2018, under file number

2018-1219879-0, naming Wall to Wall Tile & Stone-Idaho LLC as the debtor, with the same

collateral description.

       F.        The Credit Agreement and all other documents, instruments, amendments,

modifications, and agreements relating to the Wells Fargo Line of Credit are collectively referred

to herein as the “Wells Fargo Loan Documents.”

       G.        Based on Debtors’ defaults, Wells Fargo accelerated the maturity of all of

Debtors’ obligations under the Wells Fargo Line of Credit on June 25, 2019. Debtors remain

indebted to Wells Fargo for the unpaid principal balance owing on the Credit Agreement in the

amount of $6,563,565.03, plus interest through July 12, 2019 in the amount of $16,173.18,
together with attorney’s fees, costs, and other expenses owing under the Credit Agreement

(collectively, the “Prepetition Wells Fargo Debt”).1

       H.        On or about August 30, 2018, Wells Fargo Equipment Finance, Inc. (hereinafter

referred to as “WFEFI”) extended a loan (the “WFEFI Loan”) to Debtors, evidenced, in part, by

that certain Master Loan and Security Agreement (the “Loan Agreement”) and a Loan Schedule

to Master Loan and Security Agreement, both dated as of August 30, 2018, in the stated principal

amount of $2,493,831.78, plus accrued interest at a per annum rate of 4.36%. On or about

April 30, 2019, WFEFI advanced additional amounts on the WFEFI Loan pursuant to a second
1
 Wells Fargo also has claims against Debtors arising out of their outstanding obligations to
Wells Fargo under a commercial credit card account.

Page 3 of 10 -    ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL

                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                       Case 19-32600-dwh11                Doc 30            Filed 07/18/19
Loan Schedule to Master Loan and Security Agreement dated as of April 30, 2019, in the stated

principal amount of $309,433.45, plus accrued interest at a per annum rate of 5.98%.

       I.        Debtors’ obligations under the WFEFI Loan are secured by a security interest in

and to all of Debtors’ presently owned and thereafter acquired inventory, accounts, general

intangibles, rights to payment, and equipment, together will all products and proceeds of the

foregoing (as more fully described in a Security Agreement dated as of August 30, 2018, the

“WFEFI Collateral”).

       J.        WFEFI filed a UCC-1 financing statement with the Washington Department of

Licensing on August 31, 2018, under file number 2018-243-0310-4, naming Wall to Wall Tile &

Stone, LLC as the debtor with respect to the following described collateral: all assets now

owned or hereafter acquired. WFEFI also filed a UCC-1 financing statement with the Oregon

Secretary of State on August 31, 2018, under file number 91658794, naming Wall to Wall Tile &

Stone–Oregon LLC as the debtor, with the same collateral description. WFEFI also filed a

UCC-1 financing statement with the Idaho Secretary of State on August 31, 2018, under file

number 2018-1219923-3, naming Wall to Wall Tile & Stone–Idaho LLC as the debtor, with the

same collateral description.

       K.        The Loan Agreement and all other documents, instruments, amendments,

modifications, and agreements relating to the WFEFI Loan are collectively referred to herein as

the “WFEFI Loan Documents.”

       L.        Debtors remain indebted to WFEFI for the unpaid principal balance owing on the

Loan Agreement in the amount of $2,309,952.38, plus interest through July 15, 2019 in the

amount of $5,108.23, together with attorney’s fees, costs, and other expenses owing under the

Loan Agreement (collectively, the “Prepetition WFEFI Debt”).

       M.        Debtors admit that the Prepetition Wells Fargo Debt and the Prepetition WFEFI

Debt constitute legal, valid, and binding obligations of Debtors, enforceable in accordance with

their respective terms (other than in respect of the stay of enforcement arising under Bankruptcy

Page 4 of 10 -    ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL

                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                       Case 19-32600-dwh11               Doc 30            Filed 07/18/19
Code § 362), that no offsets, defenses, or counterclaims to the Prepetition Wells Fargo Debt or

the Prepetition WFEFI Debt exist, and that no portion of the Prepetition Wells Fargo Debt or the

Prepetition WFEFI Debt is subject to avoidance, recharacterization, or subordination pursuant to

the Bankruptcy Code or applicable nonbankruptcy law. Debtors also admit that Wells Fargo

liens on and security interests in the Wells Fargo Collateral (the “Prepetition Wells Fargo Liens”)

and the WFEFI liens on and security interests in the WFEFI Collateral (the “Prepetition WFEFI

Liens”) constitute valid, binding, enforceable, and perfected liens on and security interests in,

respectively, the Wells Fargo Collateral and the WFEFI Collateral, and that such liens and

security interests are not subject to avoidance or subordination. The foregoing admissions are

without prejudice to the right of any Official Committee of Unsecured Creditors or any other

party-in-interest in this Chapter 11 case or by any Chapter 7 Trustee, to challenge the amounts of

the Prepetition Wells Fargo Debt or the Prepetition WFEFI Debt, or the validity, enforceability,

perfection, or priority of the Wells Fargo and WFEFI liens on and security interests in the Wells

Fargo Collateral and the WFEFI Collateral, or to assert that the prepetition Wells Fargo Debt or

the WFEFI Debt is subject to avoidance, restructuring, or subordination pursuant to the

Bankruptcy Code or applicable non-bankruptcy law.

       N.        Debtors admit that all of Debtors’ cash, including, but not limited to, cash

proceeds from the collection of customer contracts and accounts receivable (“Cash Collateral”),

is cash collateral of Wells Fargo and WFEFI within the meaning of 11 U.S.C. § 363(a).

       O.        Debtors require the immediate use of Cash Collateral to minimize disruption to,

and avoid termination of, its operations, and thereby avoid immediate and irreparable harm to its

business pending a final hearing pursuant to Bankruptcy Rule 4001(b)(2). Debtors propose to

use Cash Collateral pursuant to the terms set forth herein and the budget attached hereto as

Exhibit A (the “Interim Budget”). Debtors have requested that Wells Fargo and WFEFI consent

to Debtors’ use of its Cash Collateral, and Wells Fargo and WFEFI have agreed to do so, but

only on the terms set forth in this Order.

Page 5 of 10 -    ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL

                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                       Case 19-32600-dwh11                 Doc 30            Filed 07/18/19
                 Now, based upon the foregoing, IT IS HEREBY ORDERED as follows:

                 1.    Debtors are hereby authorized, on an interim basis, to use Cash Collateral

to fund the reasonable, necessary, and ordinary costs and expenses of its operations through the
                                       5 2019, or (b) entry of a subsequent order of the Court
date that is the earlier of (a) August __,

terminating Debtors’ authority to use Cash Collateral, but only in accordance with the terms of

this Order and the Interim Budget.

                 2.    Debtors shall be in compliance with their obligations related to the Interim

Budget so long as (a) the total amount of Cash Collateral used does not exceed the total amount

set forth in the Interim Budget for all expenses by more than 10% for any given month, and on a

cumulative basis; and (b) the amount of the line item in the Interim Budget for “Availability

(Over-Advance)” does not deteriorate by more than 10% for any given month (the “Variances”).

The Variances may be increased by amounts necessary to fund Debtors’ operations with the prior

written consent of Wells Fargo and WFEFI and without further order of the Court. Debtors shall

otherwise not use Cash Collateral for any purpose that is not authorized by the Bankruptcy Code,

the Interim Budget, and this Order or subsequent order of the Court. On or before 10 days after

the end of each month, Debtors shall deliver to Wells Fargo and WFEFI a report comparing, on a

line item and aggregate basis, Debtors’ actual performance to the Interim Budget.

                 3.    Pursuant to Sections 361, 362, and 363 of the Bankruptcy Code, as and for

adequate protection for Debtors’ use of Cash Collateral, Wells Fargo and WFEFI are each

hereby granted valid, binding, enforceable, and perfected security interests and liens in the same

priority as, respectively, the Prepetition Wells Fargo Liens and the Prepetition WFEFI Liens in

and to all personal property of Debtors, whether now owned or hereafter acquired and wherever

located, that is of the same type of personal property as, respectively, the Wells Fargo Collateral

and the WFEFI Collateral, and all rents, profits, and other proceeds thereof (the “Replacement

Liens”). The Replacement Liens are in addition to the Prepetition Wells Fargo Liens and the

Prepetition WFEFI Liens, and shall remain in full force and effect notwithstanding any

Page 6 of 10 -    ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL

                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                      Case 19-32600-dwh11               Doc 30            Filed 07/18/19
subsequent conversion or dismissal of this case. The granting of such Replacement Liens shall

be in addition to Wells Fargo and WFEFI’s respective rights in the Wells Fargo Collateral and

the WFEFI Collateral, and nothing herein shall constitute a waiver of Wells Fargo and WFEFI’s

respective rights in the Wells Fargo Collateral and the WFEFI Collateral. The Replacement

Liens shall be senior in priority to any and all liens or security interests in the assets of Debtors

and their estates, whenever granted. Granting these Replacement Liens to Wells Fargo and

WFEFI is for the purpose of providing adequate protection to Wells Fargo and WFEFI to protect

their respective allowed secured claims as of the Petition Date and is not intended, nor shall it be

deemed, to improve the collateral position of either of them as of the Petition Date.

                 4.    The Replacement Liens shall be valid, perfected, and enforceable security

interests and liens on the personal property of Debtors without further filing or recording of any

document or instrument or any other action. Notwithstanding the foregoing, if Wells Fargo or

WFEFI desires to take any action or record or file any instrument or document for the purpose of

evidencing or perfecting the Replacement Liens, then (a) Debtors shall fully cooperate with

Wells Fargo and/or WFEFI in doing so; and (b) the automatic stay shall be, and hereby is,

modified to permit Wells Fargo and/or WFEFI to take such actions.

                 5.    As additional adequate protection to Wells Fargo, Debtors shall make

monthly payments to Wells Fargo in the amount of $23,000, commencing on July 31, 2019, and

continuing monthly thereafter on the last day of each month. As additional adequate protection

to WFEFI, Debtors shall make monthly payments to WFEFI (a) in the amount of $7,264.22,

commencing on July 19, 2019, and continuing monthly thereafter on the 15th day of each month;

and (b) in the amount of $56,620.04, commencing on July 31, 2019, and continuing monthly

thereafter on the last day of each month.

                 6.    Debtors shall otherwise comply in all respects with the provisions of the

Wells Fargo Loan Documents and the WFEFI Loan Documents to the extent practicable and

consistent with the Bankruptcy Code and Bankruptcy Rules, including, but not limited to,

Page 7 of 10 -    ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL

                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                      Case 19-32600-dwh11                 Doc 30            Filed 07/18/19
maintenance of the Wells Fargo Collateral and the WFEFI Collateral and insurance (including all

property and casualty risks).

                 7.    This Order shall not constitute a waiver by Wells Fargo or WFEFI of any

of their respective rights under the Wells Fargo Loan Documents or the WFEFI Loan

Documents, the Bankruptcy Code, or other applicable law including, without limitation,

(a) Wells Fargo and WGEFI’s rights to later assert that, notwithstanding the terms and provisions

of this Order, any of their interests in, respectively, the Wells Fargo Collateral and the WFEFI

Collateral lack adequate protection within the meaning of Bankruptcy Code §§ 362(d)(1) or

363(e); or (b) Wells Fargo and WFEFI’s rights to assert a claim under Bankruptcy Code

Sections 506(b) and/or 507(b). Any rights granted to Wells Fargo or WFEFI in this Order are in

addition to, and not intended as a waiver or substitution for, any rights, remedies, liens, or

security interests granted to them, respectively, under the Wells Fargo Loan Documents and the

WFEFI Loan Documents, or the right to adequate protection under Bankruptcy Code

Section 363. Wells Fargo or WFEFI’s failure, at any time or hereafter, to require strict

performance by Debtors (or by any trustee) of any provision of this Order shall not waive, affect,

or diminish any right of either of them thereafter to demand strict compliance and performance

therewith. No delay on the part of Wells Fargo or WFEFI in the exercise of any right or remedy

under, respectively, the Wells Fargo Loan Documents or the WFEFI Loan Documents, or under

this Order, shall preclude any other or further exercise of any such right or remedy or the

exercise of any other right or remedy.

                 8.    Debtors shall permit representatives, agents, and/or employees of Wells

Fargo and WFEFI to have reasonable access to their premises and to their records during normal

business hours (without unreasonable interference with the proper operation of Debtors’

business), and shall cooperate, consult with, and provide to such persons all such nonprivileged

information as they may reasonably request.



Page 8 of 10 -    ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL

                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                      Case 19-32600-dwh11                Doc 30            Filed 07/18/19
                 9.    The authority of Debtors to use Cash Collateral pursuant to this Order

shall terminate automatically upon the earlier of (each, a “Change Event”) (a) Debtors’ material

breach of this Order or the Interim Budget that is not cured within five business days after

written notice to counsel for Debtors; (b) entry of an order that stays, reverses, vacates, or

modifies this Order in any material respect without the prior written consent of Wells Fargo and

WFEFI, unless such order otherwise provides; (c) conversion of Debtors’ case to a case under

Chapter 7 of the Bankruptcy Code; or (d) the appointment of a trustee in this Chapter 11 case.

Upon the occurrence of a Change Event, Wells Fargo and WFEFI shall each have the right to

note a hearing before this Court seeking such relief as either of them may deem appropriate upon

five business days’ notice to (i) counsel for Debtors; (ii) counsel for any statutory committee

appointed herein, or if no such committee has been appointed, then to the 20 largest unsecured

creditors; (iii) the Office of the U.S. Trustee; and (iv) all parties that have requested special

notice herein.

                 10.   The provisions of this Order shall be binding on any trustee appointed by

the Court in either this case or upon the conversion of this case to one under Chapter 7.

                 11.   This Order shall be effective as of the date of entry by the Court.

                 IT IS FURTHER ORDERED that a continued hearing on Debtors’ Motion shall

be held by the Court in Courtroom 3 of the United States Bankruptcy Court for the District of

Oregon, 1050 SW Sixth Ave., #700, Portland, Oregon 97204 on August 5, 2019, at 10:00 a.m. or

via telephone number 1-888-684-8852, access code 5870400# (although testimony will not be

permitted by telephone) before the Honorable David W. Hercher. By July 19, 2019, Debtors

shall mail or otherwise serve a copy of this Order, together with a notice of the further hearing.

                                                    ###




Page 9 of 10 -    ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL

                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                       Case 19-32600-dwh11                Doc 30            Filed 07/18/19
I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By /s/ Timothy J. Conway
   Albert N. Kennedy, OSB NO. 821429
   Timothy J. Conway, OSB No. 851752
   Michael W. Fletcher, OSB No. 010448
   Ava L. Schoen, OSB No. 044072
   888 S.W. Fifth Avenue, Suite 1600
   Portland, OR 97204-2099
   Telephone: 503-221-1440
   Facsimile: 503-274-8779
   E-mail:       al.kennedy@tonkon.com
                 tim.conway@tonkon.com
                 michael.fletcher@tonkon.com
                 ava.schoen@tonkon.com
   Attorneys for Debtors

cc:      List of Interested Parties

040202/00003/10190190v1




Page 10 of 10 - ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL

                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                          Case 19-32600-dwh11          Doc 30            Filed 07/18/19
EXHIBIT A
        Interim Budget




Case 19-32600-dwh11   Doc 30   Filed 07/18/19
 Wall to Wall Tile and Stone, LLC
NOTES AND ASSUMPTIONS
13 WEEK FORECAST - July 16, 2019 - October 13, 2019
Petition Date July 16, 2019

     1 This analysis has been prepared solely from the information obtained from management. We have based estimates and projections based
       on on-site visit discussions, interviews with management personnel, and obtaining management prepared reports. Accordingly, actual results
       may be materially different than projected herein.

     2 Analysis reflects cash receipts based on historical amounts provided by management, forecast sales and recent DSO.

     3 Operating expenses included are based on the annual 2018 and May Y-T-D 2019 income statements, adjusted for the anticipated changes in
       revenues, and adjusted for seasonality based on 2018 results. Specific items have been adjusted as necessary to reflect fixed costs not
       driven by revenues or other cost reduction measures.

     4 Analysis assumes vendor deposits will be required in week 1 totaling $150,000.

     5 Analysis anticipates Wells Fargo equipment loan payments will continue during forecast period.

     6 Analysis assumes LOC is frozen and company will utilize cash collateral during the bankruptcy.

     7 Professional fees for debtors counsel, unsecured creditors counsel and EHI will only be paid after court approval and after the end of the
       initial 13-week forecast period. Debtors counsel fees are estimated at $300,000 of which $100,000 has been disbursed as a pre-petition
       retainer. Unsecured creditors counsel fees are estimated at $50,000. EHI fees are estimated at $300,000 of which $100,000 has been
       disbursed as a pre-petition retainer.

     8 Cash receipts are estimated by management, consistent with historical payment patterns reflecting customer terms of payment due by 10th
       of the month.

     9 Payroll and benefits expense assumes cost is equivalent to the June 14, 2019 payroll based on the current payroll bi-weekly with specific
       adjustments provided by management. Analysis estimates employer payroll taxes accrue at a 12% rate.

   10 Medical & Dental benefit costs are the same as incurred in May 2019 and are paid the last week of the coverage month. Washington
      Quarterly Workers Compensation liability is $280,000, paid 3 weeks after the end of the calendar quarter. The Oregon and Idaho workers
      compensation liability is paid monthly.

   11 Analysis assumes all personal property taxes are current and there are no amounts due and payable during the 13 week forecast time frame.


   12 Analysis assumes bank will receive adequate protection payments at LIBOR base rate of approximately 4.1% per annum and there is no rate
      adjustment for default.

   13 Management does not plan to make any capital expenditures during the 13 week forecast period.


   14 U.S. Trustee Fees at 1% of quarterly disbursements are not included in the initial 13-week forecast. The first payment will be due on October
      31, 2019 and is estimated to be approximately $77,000.


   15 The company has secured Post Petition Financing for $850,000.00 for this 13 week period, subject to Bankruptcy Court approval.




                                                                                                                                               Exhibit A
                                                                                                                                                  1 of 3
Disclaimer: These projections are based on historical data supplied by debtor and estimates made by debtor management   Wall to Wall - 13 week forecast model v8.2
and EHI. Material changes in this data or estimates may substantially alter the findings. See Assumptions and notes.                                       Page1
                                            Case 19-32600-dwh11                            Doc 30             Filed 07/18/19
                                  Wall to Wall Tile and Stone, LLC
                                  ESTIMATED CASH FLOW FORECAST POST-PETITION
                                  13 WEEK ROLLING - July 16, 2019 - October 13, 2019

                                  For the weeks ending:                                           7/16 - 7/21/2019    7/28/2019         8/4/2019        8/11/2019         8/18/2019         8/25/2019         9/1/2019          9/8/2019        9/15/2019         9/22/2019        9/29/2019        10/6/2019       10/13/2019         TOTAL
                                                                                                                                                                                                                                                                                                                                   POST-PETITION
                                  DAY/WEEK #:                                                          WEEK 1            WEEK 2           WEEK 3           WEEK 4            WEEK 5            WEEK 6            WEEK 7           WEEK 8           WEEK 9          WEEK 10           WEEK 11          WEEK 12          WEEK 13       13 WEEKS
                                  DATE:                                                            PROJECTED         PROJECTED        PROJECTED        PROJECTED         PROJECTED         PROJECTED         PROJECTED        PROJECTED        PROJECTED        PROJECTED         PROJECTED        PROJECTED        PROJECTED       PROJECTED

                                  Sales                                                                  649,524          649,524          639,349           624,087          624,087            624,087          624,087          557,002           696,253          696,253          696,253          649,504         637,817           8,367,829

                                  Beginning Cash Balance                                                 657,511        1,230,626           568,647          414,685          226,648            780,965          523,471          503,188           262,390          781,444          486,550           675,829        226,069             657,511
                                  Cash Receipts                                                        1,500,000          650,000           400,000          600,000          900,000            600,000          500,000          500,000           900,000          600,000          550,000           500,000        800,000           9,000,000
                                  Cash Disbursements                                                    (926,885)      (1,311,979)         (553,962)        (788,037)        (345,683)          (857,494)        (520,283)        (740,798)         (380,947)        (894,893)        (360,721)         (949,760)      (318,059)         (8,949,501)
                                  Ending Cash Balance                                                  1,230,626          568,647           414,685          226,648          780,965            523,471          503,188          262,390           781,444          486,550          675,829           226,069        708,010             708,010

                                  CASH RECEIPTS:
                                   Accounts Receivable                                                   750,000          650,000          400,000           500,000          900,000            600,000          500,000          500,000           900,000          600,000          550,000          500,000         800,000           8,150,000
                                   Post-petition Financing                                               750,000                                             100,000                                                                                                                       -                                                850,000
                                  TOTAL CASH RECEIPTS                                                  1,500,000          650,000          400,000           600,000          900,000            600,000          500,000          500,000           900,000          600,000          550,000          500,000         800,000           9,000,000

                                  CASH DISBURSEMENTS:

                                  COST OF GOODS SOLD:
                                   MATERIAL PURCHASES                                                    544,857          344,857          291,805           187,226          187,226            187,226          187,226          167,101           208,876          208,876          208,876          194,851         191,345           3,110,349
                                  TOTAL COST OF GOODS SOLD                                               544,857          344,857          291,805           187,226          187,226            187,226          187,226          167,101           208,876          208,876          208,876          194,851         191,345           3,110,349

                                  OPERATING COSTS:
                                  PAYROLL, PAYROLL TAXES, PAYROLL FEES                                        -           556,372              -             513,847               -             513,847              -            513,847               -            513,847              -            513,847             -             3,125,607
                                  INSURANCE - W/C & HEALTH                                                                345,000            1,100             8,900                                               66,100                              8,900                            65,000            1,100           8,900             505,000
                                  VEHICLE                                                                 11,500           11,500           11,500            11,500           11,500             11,500           11,500            11,500           11,500           11,500           11,500           11,500          11,500             149,500
                                  SUPPLIES                                                                25,000           25,000           25,000            25,000           25,000             25,000           25,000            25,000           25,000           25,000           25,000           25,000          25,000             325,000
                                  INSURANCE - PROPERTY/LIABILITY                                          38,093              -                -                 -             38,093                -                -                 -             38,093              -                -                -               -               114,279
                                  FF&E LEASE/RENTAL                                                          -                -              3,000               -                -                  -              3,000               -                -                -              3,000              -               -                 9,000
                                  FF&E NON-CAP, R&M                                                        3,800            3,800            3,800             3,800            3,800              3,800            3,800             3,800            3,800            3,800            3,800            3,800           3,800              49,400
                                  CUSTOMER SITE OVERHEAD                                                   1,500            1,500            1,500             1,500            1,500              1,500            1,500             1,500            1,500            1,500            1,500            1,500           1,500              19,500
                                  LANDING COSTS - FOREIGN SERVICES                                         6,000            6,000            6,000             6,000            6,000              6,000            6,000             6,000            6,000            6,000            6,000            6,000           6,000              78,000
                                  FACILITY RENT & CAM's                                                      -                -            100,492            18,214                                              100,492                             18,214                                            100,492          18,214             356,117
                                  FACILITY REPAIR & MAINTENANCE                                              400              400              400               400              400                400              400               400              400              400              400              400             400               5,200




Case 19-32600-dwh11
                                  UTILITIES                                                               13,500              -                -                 -             13,500                -                -                 -                -             13,500              -                -               -                40,500
                                  FACILITY SERVICES                                                       27,200              -                -                 -                -               27,200              -                 -                -             27,200              -                -               -                81,600
                                  TAXES, FEES, LICENSES                                                   25,500              500              500               500              500             25,500              500               500              500           25,500              500              500             500              81,500
                                  TRAVEL, M&E                                                             12,500              -             12,500               -             12,500                -             12,500               -             12,500              -             12,500              -            12,500              87,500
                                  COMMUNICATION                                                              -                -                -                 -             13,500                -                -                 -             13,500              -                -                -            13,500              40,500
                                  POSTAGE & DELIVERY                                                         575              575              575               575              575                575              575               575              575              575              575              575             575               7,475
                                  CREDIT CARD MERCHANT FEES                                                  -                -                -                 -              8,500                -                -                 -              8,500              -                -                -             8,500              25,500
                                  OUTSIDE SERVICES                                                         1,675              425            1,675               425            1,675                425            1,675               425            1,675            2,675            1,675              425           1,675              16,525
                                  EMPLOYEE TRAINING, CONFERENCES, DUES & SUBSCRIPT                           150              150              150               150              150                150              150               150              150              150              150              150             150               1,950




Doc 30
                                  COMPUTER SYSTEMS                                                           -              5,900            4,345               -              1,000                -             10,245               -              1,000              -             10,245              -             1,000              33,735
                                  ADVERTISING & MARKETING                                                  3,000              -                -                 -              3,000                -                -                 -              3,000              -                -                -             3,000              12,000
                                  DEPOSITS & PREPAYS                                                     150,000                                                                                                                                                                                                                            150,000
                                  LEGAL FEES                                                                 -                -                -                 -                -                  -                -                -                 -                -                -                -               -                   -
                                  EHI FEES                                                                   -                -                -                 -                -                  -                -                -                 -                -                -                -               -                   -
                                  ADEQUATE PROTECTION PAYMENT                                                -                -             23,000               -                -                  -             23,000              -                 -                -                -             23,000             -                69,000
                                  TOTAL OPERATING EXPENSES                                               320,393          957,122          195,537           590,811          141,193            615,897          266,437          563,697           154,807          631,647          141,845          688,289         116,714           5,384,388

                                  ADDITIONAL CASH OUTFLOWS
                                  ASSET PURCHASES                                                            -                -                 -                -                -                  -                -                -                 -                -                -                 -              -                  -
                                  LOAN PAYMENTS - WELLS FARGO EQUIPMENT FINANCE                            7,264              -              56,620              -              7,264                -             56,620              -               7,264              -                -              56,620            -              191,653
                                  LOAN PAYMENTS - ENTERPRISE                                              44,371              -                 -                -                -               44,371              -                -                 -             44,371              -                 -              -              133,112
                                  MISCELLANEOUS                                                           10,000           10,000            10,000           10,000           10,000             10,000           10,000           10,000            10,000           10,000           10,000            10,000         10,000            130,000
                                  US TRUSTEE FEES                                                            -                -                 -                -                -                  -                -                -                 -                -                -                 -              -                  -
                                  TOTAL ADDITIONAL CASH OUTFLOWS                                          61,635           10,000            66,620           10,000           17,264             54,371           66,620           10,000            17,264           54,371           10,000            66,620         10,000            454,765




Filed 07/18/19
                                  TOTAL CASH DISBURSEMENTS                                               926,885        1,311,979          553,962           788,037          345,683            857,494          520,283          740,798           380,947          894,893          360,721          949,760         318,059           8,949,501
                                  NET CASH INFLOW/(OUTFLOW)                                              573,115         (661,979)         (153,962)        (188,037)         554,317           (257,494)         (20,283)         (240,798)         519,053         (294,893)         189,279          (449,760)       481,941             50,499


                                  PROJECTED LOC BALANCE
                                  BEGINNING LOC BALANCE                                                6,563,565        6,563,565         6,563,565        6,563,565        6,563,565          6,563,565        6,563,565        6,563,565         6,563,565        6,563,565        6,563,565         6,563,565      6,563,565           6,563,565
                                  Less: Collections Received                                                 -                -                 -                -                -                  -                -                -                 -                -                -                 -              -                   -
                                  Plus: Cash disbursements                                                   -                -                 -                -                -                  -                -                -                 -                -                -                 -              -                   -
                                  ENDING LOC BALANCE                                                   6,563,565        6,563,565         6,563,565        6,563,565        6,563,565          6,563,565        6,563,565        6,563,565         6,563,565        6,563,565        6,563,565         6,563,565      6,563,565           6,563,565


                                  AVAILABILITY (OVER-ADVANCE)                                           (803,281)        (747,830)         (528,752)        (437,809)        (655,977)          (649,145)        (567,313)         (494,537)        (743,013)        (683,356)        (586,199)         (457,853)      (583,993)




                         2 of 3
                      Exhibit A
                                                 Disclaimer: These projections are based on historical data supplied by debtor and estimates made by debtor management and EHI. Material changes in this data or estimates may substantially alter the findings. See attached List of assumptions and notes.
                       Wall to Wall Tile and Stone LLC
                       Forecast Collateral Coverage
                       13 Week Rolling
                                                                         7/21/2019      7/28/2019     8/4/2019     8/11/2019     8/18/2019     8/25/2019     9/1/2019     9/8/2019     9/15/2019     9/22/2019     9/29/2019     10/6/2019     10/13/2019
                                                                                                                                                                                                                TOTAL
                                                                             WEEK 1    WEEK 2    WEEK 3    WEEK 4    WEEK 5    WEEK 6    WEEK 7    WEEK 8    WEEK 9   WEEK 10   WEEK 11   WEEK 12   WEEK 13  13 WEEKS
                                                                         PROJECTED PROJECTED PROJECTED PROJECTED PROJECTED PROJECTED PROJECTED PROJECTED PROJECTED PROJECTED PROJECTED PROJECTED PROJECTED PROJECTED
                       Beginning Revolver Loan Balance                     6,563,565 6,563,565 6,563,565 6,563,565 6,563,565 6,563,565 6,563,565 6,563,565 6,563,565 6,563,565 6,563,565 6,563,565 6,563,565
                       Less: Collections Received
                       Plus: Advances
                       Ending Revolver Loan Balance         6,563,565      6,563,565     6,563,565    6,563,565     6,563,565     6,563,565     6,563,565    6,563,565    6,563,565     6,563,565     6,563,565     6,563,565     6,563,565     6,563,565

                       Total Available Collateral                          5,760,284     5,815,735    6,034,813     6,125,756     5,907,588     5,914,420    5,996,252    6,069,028     5,820,552     5,880,209     5,977,366     6,105,712     5,979,572
                       (Over) Available Advance                             (803,281)     (747,830)    (528,752)     (437,809)     (655,977)     (649,145)    (567,313)    (494,537)     (743,013)     (683,356)     (586,199)     (457,853)     (583,993)


                       Available Collateral:
                       Beginning Accounts Receivable                       2,255,749     2,155,273    2,154,797     2,404,320     2,543,670     2,267,757    2,291,844    2,415,932     2,540,019     2,197,021     2,293,274     2,439,527     2,635,780
                       Plus: Sales                                           649,524       649,524      649,524       639,349       624,087       624,087      624,087      624,087       557,002       696,253       696,253       696,253       649,504
                       Less: Collections                 Bal 7/15/19        (750,000)     (650,000)    (400,000)     (500,000)     (900,000)     (600,000)    (500,000)    (500,000)     (900,000)     (600,000)     (550,000)     (500,000)     (800,000)
                       Ending Accounts Receivable            2,255,749     2,155,273     2,154,797    2,404,320     2,543,670     2,267,757     2,291,844    2,415,932    2,540,019     2,197,021     2,293,274     2,439,527     2,635,780     2,485,284
                       Less: Ineligibles
                       Qualifying Accounts Receivable                      2,155,273     2,154,797    2,404,320     2,543,670     2,267,757     2,291,844    2,415,932    2,540,019     2,197,021     2,293,274     2,439,527     2,635,780     2,485,284
                       Advance Rate                                              75%           75%          75%           75%           75%           75%          75%          75%           75%           75%           75%           75%           75%
                       Available Accounts Receivable                       1,616,455     1,616,097    1,803,240     1,907,752     1,700,818     1,718,883    1,811,949    1,905,014     1,647,766     1,719,956     1,829,645     1,976,835     1,863,963


                       Available Inventory
                       Beginning Inventory                                 8,884,490     9,208,509    9,332,528     9,403,495     9,373,342     9,348,379    9,323,415    9,298,452     9,253,363     9,272,858     9,245,008     9,217,158     9,175,283
                       Receipts                                              544,857       344,857      291,805       187,226       187,226       187,226      187,226      167,101       208,876       208,876       208,876       194,851       191,345
                       Cost of Materials Sold            Bal 7/15/19        (220,838)     (220,838)    (220,838)     (217,379)     (212,190)     (212,190)    (212,190)    (212,190)     (189,381)     (236,726)     (236,726)     (236,726)     (220,831)
                       Ending Inventory                      8,884,490     9,208,509     9,332,528    9,403,495     9,373,342     9,348,379     9,323,415    9,298,452    9,253,363     9,272,858     9,245,008     9,217,158     9,175,283     9,145,797
                       Less: Ineligibles
                       Qualifying Inventory                                9,208,509     9,332,528    9,403,495     9,373,342     9,348,379     9,323,415    9,298,452    9,253,363     9,272,858     9,245,008     9,217,158     9,175,283     9,145,797




Case 19-32600-dwh11
                       Advance Rate                                              45%           45%          45%           45%           45%           45%          45%          45%           45%           45%           45%           45%           45%
                       Available Inventory                                 4,143,829     4,199,638    4,231,573     4,218,004     4,206,770     4,195,537    4,184,303    4,164,013     4,172,786     4,160,253     4,147,721     4,128,877     4,115,608




Doc 30
Filed 07/18/19
                         3 of 3
                      Exhibit A
                                   LIST OF INTERESTED PARTIES
                                    In re Wall to Wall Tile & Stone, LLC
                             U.S. Bankruptcy Court Case No. 19-32600-dwh11

                                In re Wall to Wall Tile & Stone-Oregon LLC
                             U.S. Bankruptcy Court Case No. 19-32599-dwh11

                                 In re Wall to Wall Tile & Stone-Idaho LLC
                             U.S. Bankruptcy Court Case No. 19-32603-dwh11

                                         ECF PARTICIPANTS

   TIMOTHY J CONWAY tim.conway@tonkon.com, candace.duncan@tonkon.com; spencer.fisher@tonkon.com
   MICHAEL W FLETCHER michael.fletcher@tonkon.com, leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
   ALBERT N KENNEDY al.kennedy@tonkon.com, leslie.hurd@tonkon.com; spencer.fisher@tonkon.com
   AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
   BRAD T SUMMERS summerst@lanepowell.com, docketing-pdx@lanepowell.com;holleym@lanepowell.com
   US TRUSTEE, PORTLAND USTPRegion18.PL.ECF@usdoj.gov

                                      NON-ECF PARTICIPANTS
SECURED CREDITORS                  Cosentino                                Pental Granite & Marble
                                   355 Alhambra Circle, #1000               Attn: Mary Beth Ellis
Baffco Enterprises, LLC            Coral Gables, FL 33134                   3900 A Industry Drive E
POB 1683                                                                    Fife, WA 98424
Brush Prairie, WA 98606            Batholite Natural Stone
                                   Attn: Harishu Koya, Registered Agent     GranQuartz
Enterprise FM Trust                302 Well Spring Ct.                      Attn: Tammy Doss
20400 SW Teton Ave.                Hockessin, DE 19707                      POB 1767
Tualatin, OR 97062                                                          Norcross, GA 30093
                                   Fortuna Granitos Corp.
PROPERTY TAX ENTITIES              12614 Torbay Dr.                         Stone Profit Systems, Inc.
                                   Boca Raton, FL 33428                     U.S. Marketing & Sales Office
Clark County Treasurer                                                      1629 North Ashland
POB 9808                           Caesarstone                              Chicago, IL 60622
Vancouver, WA 98666-8808           1401 W. Morehead St., #100
                                   Charlotte, NC 28208                      Carson Oil
King County Assessments Dept.                                               PO Box 6030
500 4th Ave. S. #708               American Express                         Portland, OR 97228
Seattle, WA 98104                  POB 981535
                                   El Paso, TX 79998                        Bedrosians Tile & Stone
Ada County Assessor                                                         Attn: Gerard, Credit Department
190 E. Front St. #107              Loyalty Enterprise Dev. Co. Ltd          4285 N Goldenstate Blvd.
Boise, ID 83702                    c/o Green & Norwood PLLC                 Fresno, CA 93722
                                   Attn: Matthew D. Green
Deschutes County Tax Collector     2722 Eastlake Ave E, #350                Heffernan Insurance Brokers
POB 7559                           Seattle WA 98102                         POB 4006
Bend, OR 97701                                                              Walnut Creek, CA 94596
                                   Washington State Dept. of
TOP 20 UNSECURED CREDITORS          Labor & Industries                      Daltile
                                   POB 44000                                Attn: Jennifer Bliss
Cosmos Granite (West), LLC
                                   Olympia, WA 98504-4000                   540 S. Front Street
Susman Godfrey L.L.P.
                                                                            Seattle, WA 98108
Attn: Rachel S. Black              MS International, Inc.
1201 Third Ave. #3800              5930 4th Ave. S.
Seattle WA 98101                   Seattle, WA 98108



                             Case 19-32600-dwh11        Doc 30       Filed 07/18/19
Lackmond Products                  Vancouver City Water                 City of Meridian
POB 2045                           Public Works Administration          33 E Broadway Ave.
Kennesaw, GA 30156                 4500 SE Columbia Way                 Meridian, ID 83642
                                   Vancouver, WA 98661-5580
Columbia Bank                                                           Idaho Power
1301 A St. #100                    COMCAST                              POB 70
Tacoma WA 98402                    POB 34744                            Boise, ID 83707
                                   Seattle, WA 98124-1744
Ferguson Enterprises, Inc.                                              Bend Broadband
Attn: Credit Department            NW Natural Gas                       63090 Sherman Rd.
2250 N Columbia Blvd.              POB 6017                             Bend, OR 97703
Portland, OR 97217                 Portland, OR 97228-6017
                                                                        Cascade Disposal
Resolution Strategies LLP          Republic Services                    A Waste Connections Company
515 NW Saltzman Rd., #909          Kent-Meridian Disposal               1300 SE Wilson Ave.
Portland, OR 97229                 POB 78829                            Bend, OR 97702-1450
                                   Phoenix, AZ 85062-8829
UTILITIES                                                               Pacific Power Inc
                                   COMCAST                              POB 26000
Waste Connections                  POB 34744                            Portland, OR 97256
Waste Connections of               Seattle, WA 98124-1744
 Washington, Inc                                                        Cascade Natural Gas Corp.
Vancouver District                 Puget Sound Energy                   8113 W Grandridge Blvd.
12115 NE 99th St., #1830           355 – 110th Ave. NE                  Kennewick, WA 99336
Vancouver, WA 98682                Bellevue, WA 98004

Clark Public Utilities             Cable One, Inc.
POB 8989                           1314 N 34th St. #3
Vancouver, WA 98668                Phoenix, AZ 85004-1749

040202/00003/10190190v1




                             Case 19-32600-dwh11      Doc 30     Filed 07/18/19
